  1
 2
 K~


                                        r~ 2_ 72019
 4                                   CLERK, U.S. f'---^'^T r:OURT

 5
 6
                                   r iV 1 r f,- ~ v,~ , r ~, _ ~" CA~JFORNlA
 7

 g
              IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                Case No. 19-737M
      UNITED STATES OF AMERICA,
13                                ORDER OF DETENTION
                   Plaintiff,
14
              v.
15
      BRANDON LAVELL GLASGOW,
16
                   Defendant.
1'7
18
19
20
21
22
23
24
25
26
27
 1
 2          On February 27, 2019, Defendant made his initial appearance on the
 3   indictment filed in the District of Alaska. The Court appointed Deputy Federal
 4   Public Defender Nadine Hettle to represent Defendant. At Defendant's request, the
 5   Court conducted a detention hearing:
 6
 7          ~     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case
 8   allegedly involving a narcotics or controlled substance offense with maximum
 9   sentence often or more years.
10
11         The Court concludes that the Government is not entitled to a rebuttable
12   presumption. that no condition or combination of conditions will reasonably assure
13   the defendant's appearance as required and the safety or any person or the
14   community [18 U.S.C. § 3142(e)(2)].
15
16         The Court finds that no condition or combination of conditions will
17   reasonably assure: ~ the appearance ofthe defendant as required.
18                      ~ the safety of any person or the community.
19
20         The Court has considered:(a)the nature and circumstances ofthe offenses)
21   charged, including whether the offense is a crime of violence, a Federal crime of
22   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
23   or destructive device;(b)the weight of evidence against the defendant;(c)the
24   history and characteristics ofthe defendant; and(d)the nature and seriousness of
25   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
26   considered the report and recommendation ofthe U.S. Pretrial Services Agency,
27   recommending detention.
28
 1                                             IV.
 2           The Court bases its conclusions on the following:
 3            As to risk ofnon-appearance:
 4                  ~     Allegations in the indictment
 5                  ~     partially verified background information
 6                  ~     Appears to realize income from gambling
 7                  ~     unrebutted presumption
 8
 9
10           As to danger to the community:
11                  ~     Allegations in the indictment include conspiracy to distribute
12                        and possess with intent to distribute cocaine and money
13                        laundering conspiracy
14 ;                ~     criminal history includes convictions for battery and weapons
15                        charges
16                  ~     unrebutted presumption
17
18           IT IS THEREFORE ORDERED that the defendant be remanded to the
19     custody of the U.S. Marshal to be transported to the District of Alaska forthwith.
20
       Dated: February 27,2019                         /s/
21
                                                   ALKA SAGAR
22                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                               2
